Citation Nr: 0733970	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for bilateral hearing loss, and assigned a 
noncompensable rating effective September 2004.  The veteran 
disagreed with the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts a higher rating is warranted for his 
bilateral hearing loss.  He claims that his hearing loss is 
continually deteriorating and submitted a recent audiology 
exam by a private physician as additional evidence to support 
his contention.  In this examination, held in February 2006, 
the test results indicate an average pure tone test of 65 
decibels in the right ear and 51.25 decibels in the left ear.  
Additionally, the speech discrimination using the CNC 50 list 
reflects 72 percent in the right ear and 80 percent in the 
left ear.  It is unclear whether such test was the Maryland 
CNC test.

Moreover, in view of the significant change in speech 
recognition scores between the last examination by VA in 
November 2004 and the findings on private audiological 
examination slightly more than a year later, the Board finds 
that another VA examination should be conducted to determine 
the current state of the veteran's bilateral hearing loss.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide the corrective notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with regard to the 
claim for an increased rating, that also 
advises the veteran that a disability 
rating and effective date will be assigned 
if an increased rating is awarded, to 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who have treated him for hearing loss since 
February 2006.  After securing any 
necessary release, obtain any records which 
are not duplicates of those in the claims 
file.

3.  The veteran should then be afforded a 
VA audiometric examination to determine the 
nature and extent of his hearing loss.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
comment on the significant decrease in 
speech recognition scores between the 
November 2004 VA examination and the 
February 2006 private audiological testing, 
and indicate whether such is consistent 
with the veteran's pattern of hearing loss 
or whether it represents different testing 
methods.  

4.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


